Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 12-14,18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2015/0040438 (Baucom).
Regarding claims 12-14, Baucom discloses a sole structure comprising: 
a polymeric sole plate (plate 202; see paragraph 0114) having an inner surface and an opposite ground facing surface; 
a plurality of metal cleats (300:302,304 and see paragraph 0078 which teaches the cleat is made out of metal), each metal cleat comprising: 
an internal portion embedded within the polymeric sole plate (portion of cleat within the sole pate 202 (not visible on the exterior of the shoe sole); see figures 1-2 which show only the external portion of the cleat); and an external portion coupled to the internal portion and extending outward from the ground facing surface of the polymeric sole plate (the portion of the cleat exposed to the exterior as shown in figures 1-2), wherein the external portion of the metal cleat is operative to contact the ground during use; and 
wherein the internal portion further includes a plurality of apertures (holes 406; see figures 26-30) through which the polymeric sole plate extends (at least see paragraph 0074,0075 and 0082).
	Regarding claims 13-14, Baucom teaches the internal portion further includes a main body portion comprising the apertures (406), and at least one panel protruding transversely to the main body portion (shelf 422), wherein the at least one panel is about parallel to the ground facing surface of the polymeric sole plate.
	Regarding claim 18, see paragraph 0078, lines 5-11 of Baucom; which teaches the cleat made out of metal by a molding process.  With regard to the molding being an injection molding, the cleat can inherently be made out of an injection molding process.
	Regarding claims 19-20, Baucom teaches the plate (202) has a protruding base (208; see figure 2) extending in a direction away from the inner surface of the plate (202), wherein the ground facing surface of the base smoothly and continuously transitions in the outer surface of the external portion of each cleat (see figure 2 wherein the base is continuous around the cleat to permit a smoot transition).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baucom ‘438 in view of US 9055787 (Koch).
Regarding claims 1, Baucom discloses a sole structure for an article of footwear, comprising: 
a plate comprising a polymeric material (plate 202; see paragraph 0114); 
a plurality of cleats (300:302,304) each comprising a metallic material (see paragraph 0078 which teaches the cleat is made out of metal), wherein each of the plurality of cleats is overmolded onto the plate; 
wherein each of the plurality of cleats includes an internal portion and an external portion coupled to the external portion (see figures 1-2 which shows the external portion of the cleat; the other portion of the cleat, not shown, is the internal portion), the external portion is disposed outside the plate, the internal portion is disposed inside the plate.
Baucom lacks teaching the external portion of the cleat includes a surface having a serrated configuration.
Koch teaches the external end of the cleat including a surface having a serrated configuration (see cleat with serrated end as shown in figure 9 and described in col. 6, lines 60-65).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the end of the cleat taught by Baucom with a serrated configuration, as taught by Koch, to provide additional traction.
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baucom ‘438 in view of US 9055787 (Koch).
Baucom teaches a sole structure as claimed (see the rejection above with regard to claim 14) except for the external portion of the cleat includes a surface having a serrated configuration.
Koch teaches the external end of the cleat including a surface having a serrated configuration (see cleat with serrated end as shown in figure 9 and described in col. 6, lines 60-65).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the end of the cleat taught by Baucom with a serrated configuration, as taught by Koch, to provide additional traction.
Claims 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baucom ‘438 in view of US 3127687 (Hollister).
Regarding claims 15-16, Baucom teaches the sole structure as claimed (see the rejection above for details) except for the metal cleats having a crescent shape (claim 15) and a first set of the plurality of metal cleats is disposed within the forefoot portion, and a second set of the plurality of metal cleats is disposed within the heel portion; and wherein the inner concave side of each of the first set of metal cleats substantially faces in a direction toward the heel portion and wherein the inner concave side of each of the second set of metal cleats substantially faces the forefoot portion.
	Hollister teaches metal cleats having a crescent shape (cleats 56,58 and 64,66) as shown in figures 6; and a first set of the plurality of metal cleats is disposed within the forefoot portion (cleats 56,58), and a second set of the plurality of metal cleats is disposed within the heel portion (64,66); and wherein the inner concave side of each of the first set of metal cleats substantially faces in a direction toward the heel portion and wherein the inner concave side of each of the second set of metal cleats substantially faces the forefoot portion (see figure 6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to construct the cleats as taught by Baucom with a crescent shape and a first set in the forefoot portion and second set of cleats in the heel portion, wherein the inner concave side of each of the first set of metal cleats substantially faces in a direction toward the heel portion and wherein the inner concave side of each of the second set of metal cleats substantially faces the forefoot portion, as taught by Hollister, to facilitate rotation of the foot.

Allowable Subject Matter
Claims 2-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The prior art cited and not relied upon by the Examiner for the above rejections are considered to be pertinent in that the references cited are considered to be the nearest prior art to the subject matter defined in the claims as required by MPEP707.05.
Applicant is duly reminded that a complete response must satisfy the requirements of 37 C.F. R. 1.111, including: 
-“The reply must present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references.” 
--“A general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references does not comply with the requirements of this section.”
-Moreover, “The prompt development of a clear issue requires that the replies of the applicant meet the objections to and rejections of the claims.  Applicant should also specifically point out the support for any amendments made to the disclosure.  See MPEP 2163.06” MPEP 714.02.  The “disclosure” includes the claims, the specification and the drawings.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TED KAVANAUGH whose telephone number is (571) 272-4556.  The examiner can normally be reached on Monday-Thursday 8AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule a telephone interview, applicant is encouraged to call the examiner.  Normally telephone interviews can quickly be scheduled.  For other types of interviews, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 5712724888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ted Kavanaugh/
Primary Patent Examiner
Art Unit 3732
Tel: (571) 272-4556